EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Berg on 03/03/2022.

The application has been amended as follows: 
Claims 24, and 52-54 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 29, closest prior arts O’Brien et al. (US20180014709A1; hereinafter O’Brien) and Ko et al. (US20210165421A1; hereinafter Ko), taken either individually or in combination, fail to teach the claimed invention.

Regarding claims 1 and 29, O’Brien discloses:
An autonomous mobile robot (Figs. 1-5 - autonomous mobile floor cleaning robot 100) and method, the autonomous mobile robot comprising: 
a drive system (Fig. 4 - robot controller 102) to maneuver the autonomous mobile robot about an environment ([0062] “the robot controller 102 is designed to implement a suitable behavior-based-robotics scheme to issue commands that cause the robot 100 to navigate and clean a floor surface in an autonomous fashion.”); 

a controller (Fig. 4 - robot controller 102) configured to perform operations (movement activity) comprising reorienting the autonomous mobile robot relative to the charging station based on the signal (control signal; [0117] “The predetermined triggering event is a specific occurrence or condition in the movement activity of the robot 100. Upon the realization of the predetermined triggering event, the navigational control system operates to generate and communicate a control signal to the robot 100. In response to the control signal, the robot 100 operates to implement or execute a conduct prescribed by the control signal, i.e., the prescribed conduct. This prescribed conduct represents a deterministic component of the movement activity of the robot 100.”).

O’Brien does not specifically disclose:
a first magnetic field antenna system configured to detect a magnetic field pulse emitted by a magnetic field emitter system of a charging station in the environment and to generate a first signal responsive to detecting the magnetic field pulse; 
a second magnetic field antenna system configured to detect the magnetic field pulse and to generate a second signal responsive to detecting the magnetic field pulse, wherein the first magnetic field antenna system and the second magnetic field antenna system are spaced apart from one another in a direction perpendicular to a forward drive direction of the autonomous mobile robot; and 
a controller configured to perform operations comprising reorienting the autonomous mobile robot relative to the charging station based on a difference between the first signal and the second signal.

Ko discloses:
An autonomous mobile robot (Figs. 1, 2A-2B – moving robot 100 including UWB anchor) and method, the autonomous mobile robot comprising: 
a drive system (Fig. 2B – traveling unit 1300) to maneuver the autonomous mobile robot about an environment ([0084] “The traveling unit 1300 may include at least one driving motor, and may allow the moving robot to move according to a control command of the control unit 1800.”); 
a first antenna system (Fig. 5 – antenna A1 of UWB anchor) configured to detect a pulse (Fig. 5 - UWB signal T1) emitted by a emitter system of a charging station (Fig. 5 - UWB tag of the charging station) in the environment and to generate a first signal responsive to detecting the pulse ([0217] “Referring to FIG. 5A, the UWB anchor includes antennas A1 and A2 in a first transceiver and a second transceiver, respectively, for receiving UWB signals. The UWB tag T1 transmits the UWB signals through 
a second antenna system (Fig. 5 – antenna A2 of UWB anchor) configured to detect the pulse (Fig. 5 - UWB signal T1) and to generate a second signal responsive to detecting the pulse ([0217] “Referring to FIG. 5A, the UWB anchor includes antennas A1 and A2 in a first transceiver and a second transceiver, respectively, for receiving UWB signals. The UWB tag T1 transmits the UWB signals through an antenna of a third transceiver (Transmit Signal). Then, the first antenna A1 and the second antenna A2 of the UWB anchor receive the UWB signals.”); and 
a controller (Fig. 2B – control unit 1800) configured to perform operations comprising reorienting the autonomous mobile robot relative to the charging station based on a difference between the first signal and the second signal (approaching the charging station based on the difference between the UWB signals incident on the first antenna A1 and the second antenna A2; [0219] “a distance difference is caused between the UWB signals incident on the first antenna A1 and the second antenna A2.”; [0225] “When it is determined that the moving robot 100 located within the area is required to be recharged, the moving robot 100 should determine a relative position by transmitting and receiving signals, for example, UWB signals, to and from the charging station 300, in order to approach a point (or position) where the charging station is installed.”; [0084] “The traveling unit 1300 may include at least one driving motor, and may allow the moving robot to move according to a control command of the control unit 1800.”).

While Ko discloses a first UWB antenna and a second UWB antenna, Ko does not specifically disclose:


In summary, O’Brien and Ko, taken either individually or in combination, fail to disclose and/or teach: 
a first magnetic field antenna system; a second magnetic field antenna system, wherein the first magnetic field antenna system and the second magnetic field antenna system are spaced apart from one another in a direction perpendicular to a forward drive direction of the autonomous mobile robot.

Therefore, claims 1 and 29 are allowed.  Dependent claims 2-23, and 55-58 are allowed as dependent upon allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665